By the Court.

Benning, J.
delivering the opinion.
[1.] The substance of the complaint in the bill is, that those lessors in the ejectment, who are the real parties, have no title-deeds except such as are void by the Statute of the 32d Henry VIII. entitled “The bill of bracery and buying of titles”, and that they are using the grant'from the State to the Manlys, as a means to recover the land in the face of that Statute.
But those lessors claim under the Manlys, and according to Pitts vs. Bullard, (3 Kelly 17) they have the right to use the grant for such a puipose.
Not only is this so, but it appears from the bill, that the complainant has a perfect legal 'title to the land — a perfect, title under the Statute of Limitations. By means of this, he can defend himself against the ejectment. What aid then, does he need from a Court of Equity? None.
Clearly there is no equity -in this bill..